 19-23827-rdd          Doc 102-4        Filed 05/12/21 Entered 05/12/21 16:36:50           Proposed
                                             Order Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :
                                                               :   Chapter 11
                                                               :
Larry B. Weinstein                                             :   Case No. 19-23827-rdd
  d/b/a LBW Real Estate Holdings, LLC                          :
  d/b/a Key Construction, LLC                                  :
  d/b/a Slinn Avenue, LLC                                      :
  d/b/a Post Office Square, LLC                                :
  d/b/a Bernadette Properties, LLC                             :
  d/b/a Chad Estates, LLC,                                     :
                                                               :
                           Debtor.                             :
                                                               :
---------------------------------------------------------------x

                  ORDER PURSUANT TO 11 U.S.C. § 362(d)
        MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

        Upon the Motion dated May 12, 2021 (the “Motion”) of KeyBank, National

Association (the “Movant”), for and order, pursuant to section 362(d)(1) of title 11 of the

United States Code (the “Bankruptcy Code”) vacating the automatic stay imposed in

the above captioned case by section 362(a) the Bankruptcy Code as to the Movant’s

interest in 7 Stillo Drive, Airmont, New York 10952 (the “Property”) to allow the

Movant’s enforcement of its rights in, and remedies in and to, the Property; and due

and proper notice of the Motion having been made on all necessary parties; and the

Court having held a hearing (the ‘Hearing’) on the Motion on July 15, 2021; and there
 19-23827-rdd     Doc 102-4    Filed 05/12/21 Entered 05/12/21 16:36:50         Proposed
                                    Order Pg 2 of 2



being no opposition to the Motion; and upon all of the proceedings had before the

Court and after due deliberation and sufficient cause appearing, it is hereby


       ORDERED, that the Motion is granted as provided herein; and it is further


       ORDERED, that the automatic stay imposed in this case by section 362(a) of the

Bankruptcy Code is vacated under section 362(d) of the Bankruptcy Code as to the Movant its

servicing agent, nominees, successors and/or assigns’s interest in the Property to allow the

Movant’s enforcement of its rights in, and remedies in and to, the Property; including but not

limited to the foreclosure of its mortgage on the Property known as 7 Stillo Drive, Airmont,

New York 10952; and it further

Dated: _____________, 2021
       White Plains, New York
